1 answer, the University, like the seat of government, is instituted ior public purposes 5 but like that, is ordained by the constitution lor this very reason, that it may not be subject to the vicissitudes of legislative opinion. The legislature may regulate all things which pertain to the seat of government, but they cannot abolish it. They may say the lot on which the statehouse stands, shall not be used as a burial ground, as they did on the death of one of their speakers some years ago — or that the front, ot the state-house shall be decorated with a liberty poll and colore, as they did lastyeav; but they cannot say that shall not be the seat of government. So ic is with respect to the University „• they cannot abolish it, nor do any act which has a diiect tendency to that end, such as taking away their funds. All that I need insist upon, however, is this : that they cannot abolish the University itself — a position which none will deny. Then it is on the same footing as other corporations, and the 10th article of the bill of rights secures all its property under the wordy- — no freeman shall be disseized of his liberties, &c. but by the Saw of the land. To avoid this consequence, it must le assumed, noS ®nly that the University is under the government of the Assembly, but also that its existence is dependant on. their pleasure; for if Ililie other corporations, its existence in mdcpEudent of the Legislature, then so is its property, for that is secured by the same words which secures the property of other corporations. If the idea were correct, shat they who can create can destroy, it would *p•¡•ver no purpose to the advocates for the power of the assem-, My, unless they could also shew that the University is a crea-"are of the assembly. It L’ a ere ature ¡oí the people, who have «sed the assembly 83 aa c¿*s»í to «Secieate their will; wfricft having been done, their sutiitwity upon thw subject has ceased forever. The convention intended the Unl-oeroity should be z permanent institution $ and therefore they have ssot left it to the discretion c' the legists?w.e, but as a «.attcr of the utmost mo-Egent, tivy haw luaorMá in sb-'; consikuik-a, and directed its creation,, to the vnti that h.-.iug s Ge.nsík^útr.d, and nos a legisla-the estolIkkmeia, it should aot he liable to eaose changes, whsc’x rime pwduc-.r, in the conduce of rise legislatures.
To s?.y the least, she Ur* visrsky Is 2 corporation, as independent aa other corporations A’tc, and o? corns-, end ilea to be assess rg/’iws the euo/rca slur-cat» of the kj'ritíucc uroa its pro*326p-srty and effects, But considering it as established bv the pc pie, and remitirá sacred by a p'ao' in our constitution, for the very pit-pose of perpetuation, it seems impossible to doubt upon the subject before us, orto run the r¡¿k <A mistake, in pronouncing, that the assembly have no fight to interfere with its pso¡u.r-f.y of any kind. It is not true that whoever can create, tan destroy. In JL-ngvod the king can create, and usually does create corporation-,; but he cannot destro-» them at pleasure. My lord Coke, in his Í Uh Report, pag& 89, gives us the it-ason. — No. freeman, says he, of a corporation can be removed, but upon,, conviction by course oí law 5 for, he adds, it is provided Lj Magna Coarta, ch. 2S, that no one shall be disseised of his ii-la■rtfes, hut by the judgment of the peers or the lav* of the land i, and 4 Report, I'f, proves that: the king who creaied, eats no. otherwise proceed to the dissolution of a corporation; than by a due court's of !nv, and by obtaining a regular judgment rot- tñai purnose, 1 he came doctrine is htkl-1 Bl. Com. 485. Then, si doc:, tK-r follow that because the legislature could create,.there*, foie it. c-josid destroy the University and take array its propevtv*, iitu it does follow that if the words used in Magna Chart?, as. restrictive of the power of the executive, are used also j,jo,ue-oih of rights a* restrictive of the power of the legislature*. -;hni. they tstusi conStse the legislature here in the same mountr-as they «o the executive in England: and consequently that tuft, leg-stature- cannot interfere with the University, otherwise ibais, by w.birduing to the judiciary of the country, whether or aoi they have beer, guilty of any such acts as will in law amount to a forfeiture ot their property, 'or to a dissolution of the bodj*^ constituted for the superintendance of its affairs. Upon thia: view of the cace, I submit to the court, that the law in qmstioat I* against the constitution and void, Adjournalur*